Citation Nr: 1029855	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  98-02 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastritis, including as 
secondary to service-connected post traumatic stress disorder 
(PTSD) and/or hallux rigidus of the right and left great toes.

2.  Entitlement to a disability rating in excess of 70 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from January 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a 
January 2008 decision, the Board reopened the Veteran's 
previously denied claim of service connection for gastritis, 
including as secondary to service-connected PTSD and remanded 
this claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  The Board again 
remanded this claim to the RO/AMC in March 2009.  A review of the 
claims file shows that there has been substantial compliance with 
the Board's January 2008 and March 2009 remands.  In March 2009, 
the Board also finally denied a claim of entitlement to service 
connection for hypertension, to include as secondary to PTSD and 
hallux rigidus of the left and right toes.  Therefore, that issue 
is no longer in appellate status.

In February 2010, the Veteran submitted additional statements and 
copies of medical evidence already associated with the claims 
file.  Although no waiver of RO jurisdiction accompanied this 
submission, the Board may nevertheless proceed with appellate 
review at present time, in light of the fully favorable 
disposition as to the remaining claim not being withdrawn.  In 
any event, the medical records are duplicates and had been 
previously considered by the RO.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
gastritis was caused or aggravated by his service-connected PTSD.

2.  On July 17, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of his 
appeal is requested with respect to the denial of his increased 
rating claim for PTSD.


CONCLUSIONS OF LAW

1.  Gastritis was caused or aggravated by service-connected PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

2.  The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met on the issue 
of entitlement to a disability rating in excess of 70 percent for 
PTSD.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not accomplished in a timely 
manner, such error may be cured by issuance of a fully compliant 
notice followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

The Board acknowledges that, in the present case, complete notice 
could not have been issued prior to the adverse determination on 
appeal because that rating decision was issued several years 
prior to the enactment of the VCAA.  Fully compliant notice was 
issued later in a March 2008 communication and the claim was 
readjudicated thereafter in June 2009.  Accordingly, any timing 
deficiency has been cured appropriately here.  Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, his service personnel records, as well as 
post-service reports of VA and private treatment, including a VA 
examination report dated in October 2008.  A review of this 
examination report shows that it provides competent, non-
speculative evidence regarding the nature and etiology of the 
Veteran's gastritis and the contended causal relationship to his 
service-connected PTSD.  The Veteran's statements in support of 
the claim also are of record.  The Board has reviewed such 
statements carefully and concludes that no available outstanding 
evidence has been identified with respect to the claim 
adjudicated in this decision.  The Board also has perused the 
medical records for references to additional treatment reports 
not of record but has found nothing to suggest that there is any 
outstanding evidence with respect to the claim adjudicated in 
this decision.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim adjudicated in this 
decision.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Veteran has contended that he incurred gastritis during 
active service.  He also has contended that his service-connected 
PTSD caused or aggravated his gastritis.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence supports 
granting the Veteran's claim of entitlement to service connection 
for gastritis as secondary to service-connected PTSD.  The 
medical evidence shows that the Veteran first was treated for 
gastritis in January 1989.  The medical evidence also shows that 
the Veteran currently is being treated for gastritis which was 
aggravated by his service-connected PTSD.  For example, on VA 
examination in October 2008, it was noted that the Veteran's 
symptoms of gastritis were under partial control with medication.  
The Veteran reported "difficulty with his stomach dating back to 
the service."  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  The Veteran's 
treatment for gastritis symptoms in the late 1990s was noted.  
The Veteran also reported waking up five times a month with 
choking and burning in his chest.  The VA examiner opined that 
the Veteran's PTSD was less likely than not the cause of his 
gastrointestinal disorder.  This examiner also opined that the 
Veteran's PTSD had resulted in recurrent episodes of panic with 
dizziness, nausea, vomiting, and palpitations, "so this has 
aggravated his gastrointestinal symptoms."  The impressions 
included GERD "of approximately 10 years' duration" controlled 
on medication.  

There is an additional medical opinion from C.A. Darby, M.D., 
dated in October 1993 which supports the Veteran's contention 
that his gastritis was caused or aggravated by his service-
connected PTSD.  None of the other opinions of record contradict 
the conclusion reached by both Dr. Darby in October 1993 and by 
the VA examiner in October 2008 that the Veteran's current 
gastritis was caused or aggravated by his service-connected PTSD.  
In summary, although the Veteran was not treated for gastritis 
until January 1989, or approximately 19 years after his service 
separation in July 1970, the only competent opinion that 
addresses the contended causal relationship supports finding a 
nexus between the Veteran's current gastritis and his service-
connected PTSD.  Thus, the Board finds that service connection 
for gastritis as secondary to service-connected PTSD is warranted 
on an aggravation basis.

In reaching the above conclusion, the Board notes that VA amended 
its regulation pertaining to secondary service connection, 
effective from October 10, 2006. See 71 Fed. Reg. 52,744 (2006) 
(codified at 38 C.F.R. § 3.310). The new regulation appears to 
place additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the non-service-
connected condition prior to the aggravation. Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under the 
law in effect prior to October 10, 2006. See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot 
be applied to pending claims if they have impermissibly 
retroactive effects).  Therefore, secondary service connection 
may be granted here on an aggravation basis even in the absence 
of evidence delineating the baseline level of disability.  

Finally, with respect to the Veteran's increased rating claim for 
PTSD, the Board notes that it may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may 
be withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204.  In 
the present case, the appellant, through his/her authorized 
representative, has withdrawn his appeal with respect to his 
claim for a disability rating greater than 70 percent for PTSD.  
Thus, there remain no allegations of errors of fact or law for 
appellate consideration with respect to this claim.  Accordingly, 
the Board does not have jurisdiction to review this claim and it 
is dismissed.




ORDER

Entitlement to service connection for gastritis as secondary to 
service-connected PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating greater than 70 percent for 
PTSD is dismissed.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


